                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 DEANNA L. WASHINGTON BARNES,

        Plaintiff,
                                                                    Case No. 1:19-cv-269
 v.
                                                                    HON. JANET T. NEFF
 DEPARTMENT OF THE ARMY,

        Defendant.
 ____________________________/

                                   OPINION AND ORDER

       Plaintiff initiated this action on April 8, 2019 with the filing of a complaint (ECF No. 1),

which she subsequently supplemented (ECF No. 6). Plaintiff was granted leave to proceed in

forma pauperis (ECF No. 4). On May 15, 2019, Plaintiff filed a letter, “seeking financial relief as

I await my case” (ECF No. 7). On May 21, 2019, pursuant to 28 U.S.C. § 1915(e)(2), the

Magistrate Judge issued a Report and Recommendation (R&R), recommending that this action be

dismissed (ECF No. 8). The Magistrate Judge determined that “[w]hile Plaintiff’s pleadings

contain numerous conclusions and demands, such do not allege facts which state a valid claim for

relief against the Department of the Army or the Veterans Administration” (id. at PageID.22). The

matter is presently before the Court on Plaintiff’s Objection to the Report and Recommendation

(ECF No. 9). Plaintiff has also since filed a “Motion for Order to Continue Case” (ECF No. 11).

       Plaintiff presents no discernable valid objection to the Report and Recommendation.

Plaintiff merely reiterates the same conclusory statements contained in her pleadings. Therefore,

in accordance with 28 U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court denies the

Objection and adopts the Magistrate Judge’s Report and Recommendation as the Opinion of this
Court. A Judgment will be entered consistent with this Opinion and Order. See FED. R. CIV. P.

58. Further, because this action was filed in forma pauperis, this Court also certifies pursuant to

28 U.S.C. § 1915(a)(3), as recommended by the Magistrate Judge, that an appeal of this Judgment

would not be taken in good faith. See McGore v. Wrigglesworth, 114 F.3d 601, 610-11 (6th Cir.

1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199, 206, 211-12 (2007).

       Accordingly:

       IT IS HEREBY ORDERED that the Objection (ECF No. 9) is DENIED and the Report

and Recommendation of the Magistrate Judge (ECF No. 8) is APPROVED and ADOPTED as the

Opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s Complaint and Supplement (ECF Nos. 1 &

6) are DISMISSED pursuant to 28 U.S.C. § 1915(e)(2)(ii).

       IT IS FURTHER ORDERED that Plaintiff’s “Motion for Order for Financial Relief”

(ECF No. 7) is DENIED.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Order to Continue Case (ECF

No. 11) is DENIED.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of the Judgment would not be taken in good faith.



Dated: December 30, 2019                                      /s/ Janet T. Neff
                                                            JANET T. NEFF
                                                            United States District Judge




                                                2
